UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DALLAS MCKOY HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-cr-00202-BO-1)


Submitted:   March 27, 2014                 Decided:   April 8, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dallas    McKoy     Harris    pled        guilty    to       conspiracy    to

distribute and possess with intent to distribute at least 50

grams of cocaine base.            In January 2003, the district court

sentenced Harris to 144 months’ imprisonment, to be followed by

60 months of supervised release.             This sentence was subsequently

reduced to 120 months pursuant to 18 U.S.C. § 3582(c) (2012).

In March 2011, Harris was released from incarceration.

           In    June     2012,    the       probation        officer      moved     for

revocation of Harris’ supervised release, alleging that Harris

committed four violations of his supervised release.                            Harris

admitted to the Grade C violations alleged, but disputed the

charged Grade A violation of trafficking in cocaine base.                          After

a hearing, the district court found that Harris committed all

four charged violations.           The court revoked supervised release

and imposed a thirty-month sentence of imprisonment.                            Harris

appeals, arguing that the evidence was insufficient to support

the   finding    that     he     violated      his     supervised         release    by

trafficking in cocaine base.         Finding no clear error, we affirm.

           We    review    a     district     court’s     decision         to   revoke

supervised release for abuse of discretion.                        United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                    To revoke release,

the   district   court    must    find   a    violation       of    a    condition   of

release   by     a   preponderance       of     the      evidence.         18   U.S.C.

                                         2
§ 3583(e)(3) (2012).        We review for clear error factual findings

underlying      the   conclusion    that   a   violation   of   the   terms   of

supervised release occurred.           See United States v. Carothers,

337 F.3d 1017, 1019 (8th Cir. 2003).

           We conclude that the district court did not abuse its

discretion in finding that Harris violated the conditions of

supervised release by trafficking in cocaine.                   The government

presented evidence that Harris was driving a vehicle from which

79 grams of crack cocaine was thrown.             A Raleigh police officer

stopped the vehicle and detained Harris and his two passengers.

One passenger was found in possession of 27 grams of cocaine and

a sum of money.       Cocaine residue was found on a black tray under

the front passenger seat.

           Harris denied knowing that there was cocaine in the

vehicle   and    denied    having   seen   the   79   grams   of   crack   being

thrown from the truck.         Harris was charged in state court with

trafficking cocaine by possession by vehicle and conspiracy to

traffic cocaine.        He pled guilty to misdemeanor maintaining a

vehicle for the storage of a controlled substance.

           Based on this evidence, the district court found it

more likely than not that Harris was involved in the trafficking

of crack cocaine.         The North Carolina offense of trafficking of

cocaine requires proof that the defendant was in possession of

28 grams or more of cocaine.               N.C. Gen. Stat. § 90-95(h)(3).

                                       3
Possession      can    be    actual   or    constructive.        United   States   v.

Burgos,    94    F.3d       849,    873     (4th   Cir.   1996).        Constructive

possession can be shown by evidence of dominion and control over

the drugs themselves or over the premises or vehicle in which

the contraband is found.              United States v. Blue, 957 F.2d 106,

107 (4th Cir. 1992).

              Viewed in the light most favorable to the Government,

see United States v. Green, 599 F.3d 360, 367 (4th Cir. 2010),

the evidence established each of the elements of trafficking.

The amount of cocaine base exceeded 28 grams, and Harris pled

guilty in state court to maintaining a vehicle for the storage

of a controlled substances, thus establishing his knowledge of

the presence of the drugs.                  See State v. Simpson, 748 S.E.2d

756, 759 (N.C. App. 2013).                This evidence, along with the fact

that Harris was driving the vehicle in which crack cocaine was

found and from which the crack cocaine was thrown, supports the

district court’s finding that it was more likely than not that

Harris    knowingly         possessed—either       actually     or   constructively—

more   than     28    grams    of   crack    cocaine,     and   thus   violated    the

conditions of his supervised release by trafficking.

              Accordingly, we find no clear error in the district

court’s determination the Harris committed the Grade A violation

of his supervised release.             See United States v. White, 620 F.3d

401, 410 (4th Cir. 2010); see also United States v. Stevenson,

                                             4
396   F.3d    538,   542   (4th   Cir.    2005)   (providing   that     court    of

appeals will not reverse factual finding if district court’s

view of the evidence is plausible in light of the totality of

the evidence, even if the appeals court would have resolved the

facts differently).

              We therefore affirm the revocation judgment and the

30-month sentence.         We dispense with oral argument because the

facts   and    legal   contentions       are   adequately   presented    in     the

materials     before   this   court      and   argument   would   not   aid     the

decisional process.

                                                                        AFFIRMED




                                          5